     Case 2:19-cv-03953-DSF-FFM Document 56 Filed 03/30/20 Page 1 of 3 Page ID #:289




 1    SCHLICHTER & SHONACK, LLP
      WILLIAM A. PERCY, Bar No. 297325
 2    2381 Rosecrans Avenue, Suite 326
 3    El Segundo, CA 90245
      Telephone: (310) 643-0111
 4
      Fax: (310) 643-1638
 5    [Additional counsel on signature page]
 6
      Attorneys for Plaintiff Terry Fabricant and
 7    the Proposed Class
 8
                          UNITED STATES DISTRICT COURT
 9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
      TERRY FABRICANT, individually and
11    on behalf of all others similarly situated,   Case No. 2:19-cv-03953-DSF-FFM
12
13                     Plaintiff,                   STIPULATION TO REOPEN
                                                    CASE FOR GOOD CAUSE AND
14          v.                                      TO DISMISS WITH PREJUDICE
15
      SIGNAPAY, LTD. and PAYLO RATE,                 Action Filed: May 6, 2019
16    LLC D/B/A PAYLORATE.COM
17
18          All parties, through their undersigned counsel, for good cause shown, hereby
19    stipulate as follows:
20          WHEREAS, on February 9, 2020, Plaintiff filed Plaintiff Terry Fabricant’s
21    Notice of Settlement of Entire Case; and
22          WHEREAS, on February 15, 2020, the Court dismissed the case without
23    prejudice due to settlement and retained jurisdiction for 45 days to vacate the order
24    and to reopen the case on a showing of good cause that the settlement has not been
25    completed and further proceedings are necessary.
26          NOW, THEREFORE, the following is hereby stipulated by all parties:
27          1.     The parties have completed the settlement announced by Plaintiff on
28    February 9, 2020, except for the dismissal of Plaintiff’s claims with prejudice.

                                             -1-
         STIPULATION TO REOPONE CASE FOR GOOD CAUSE AND TO DISMISS WITH PREJUDICE
                              Fabricant v. Signapay, Ltd., et. al.
     Case 2:19-cv-03953-DSF-FFM Document 56 Filed 03/30/20 Page 2 of 3 Page ID #:290




 1          2.     The settlement terms include dismissal of the claims of Plaintiff in
 2    this case with prejudice.
 3          3.     In order to complete the settlement, it is necessary for the Court to
 4    reopen the case and dismiss Plaintiff’s claims and this case with prejudice in
 5    accordance with the parties’ settlement agreement.
 6          4.     Good cause exists for the Court to reopen the case and dismiss the
 7    case with prejudice in accordance with the parties’ settlement.
 8          5.     The parties request that the Court reopen this case and dismiss the
 9    case with prejudice on the terms set forth in the order submitted simultaneously.
10                                SIGNATURE ATTESTATION
11          The CM/ECF user filing this paper attests that concurrence in its filing has
12    been obtained from its other signatories.
13          SO STIPULATED on March 30, 2020.
14
                                             By: /s/ Anthony I. Paronich
15
                                               Anthony I. Paronich
16                                             PARONICH LAW, P.C.
17                                             350 Lincoln Street, Suite 2400
                                               Hingham, Massachusetts 02043
18                                             Telephone: (617) 738-7080
19                                             Facsimile: (617) 830-0327
                                               anthony@paronichlaw.com
20                                             Admitted Pro Hac Vice
21
                                             Attorneys for Plaintiff Terry Fabricant and
22
                                             the Proposed Class
23
24
25
26
27
28

                                             -2-
         STIPULATION TO REOPONE CASE FOR GOOD CAUSE AND TO DISMISS WITH PREJUDICE
                              Fabricant v. Signapay, Ltd., et. al.
     Case 2:19-cv-03953-DSF-FFM Document 56 Filed 03/30/20 Page 3 of 3 Page ID #:291




 1                                           By: /s/ Bradley M. Gordon
                                               Grant B. Gelberg (SBN 229454)
 2                                             Joel Mallord (SBN 302764)
 3                                             HALPERN MAY YBARRA
                                                 GELBERG LLP
 4
                                               550 South Hope Street, Suite 2330
 5                                             Los Angeles, CA 90071
 6                                             Telephone: (213) 402-1900
                                               Facsimile: (213) 402-1901
 7                                             Grant.Gelberg@halpermay.com
 8                                             Joel.Mallord@halpernmay.com
 9                                              Joel W. Reese
10                                              Bradley M. Gordon
                                                REESE MARKETOS LLP
11                                              750 N. St. Paul Street, Suite 600
12                                              Dallas, Texas 75201-3201
13                                              Telephone:      (214) 382-9810
                                                Facsimile:      (214) 501-0731
14                                              Joel.Reese@rm-firm.com
15                                              Brad.Gordon@rm-firm.com
16                                           Attorneys for Defendant SignaPay, Ltd.
17
18                                           By: /s/ Steven L. Rayman
19                                             Steven L. Rayman (SBN 134078)
20                                             RAYMAN LAW,
                                                 a Professional Corporation
21                                             22527 Blueridge Court
22                                             Calabasas, California 91302
                                               Telephone: 818-926-7531
23                                             Facsimile: 888-376-3043
24                                             StevenRaymanEsq@gmail.com
25                                           Attorneys for Defendant Paylo Rate LLC
26
27
28

                                             -3-
         STIPULATION TO REOPONE CASE FOR GOOD CAUSE AND TO DISMISS WITH PREJUDICE
                              Fabricant v. Signapay, Ltd., et. al.
